Citation Nr: 1045360	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  07-17 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hiatal 
hernia for the period prior to June 1, 2008 and 10 percent 
thereafter.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative changes of the right knee, including entitlement to 
a separate compensable rating for instability of the knee.

3.  Entitlement to service connection for cancer of the salivary 
gland.

4.  Entitlement to service connection for Parkinson's disease.

5.  Whether new and material evidence was received in order to 
reopen a claim for service connection for headaches due to an 
undiagnosed illness.

6.  Whether new and material evidence was received in order to 
reopen a claim for service connection for chronic fatigue 
syndrome due to an undiagnosed illness.

7.  Whether new and material evidence was received in order to 
reopen a claim for service connection for multiple joint pains 
due to an undiagnosed illness.

8.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, daughter


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to December 
1988 and from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at an August 2010 hearing that was held at the RO.

At his hearing, the Veteran indicated that he wanted to file 
claims for service connection for headaches secondary to a hiatal 
hernia; chronic fatigue syndrome secondary to a hiatal hernia; 
multiple joint pains secondary to a hiatal hernia; and a total 
disability rating by reason of individual unemployability (TDIU).  
These issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issues of entitlement to an increased rating for a hiatal 
hernia and an increased rating for degenerative changes of the 
right knee are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the Veteran's hearing in August 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the appellant that a withdrawal of his appeal 
on the issues of service connection for cancer of the salivary 
gland and Parkinson's disease was requested.

2.  The Veteran's claims for service connection for service 
connection for headaches, chronic fatigue syndrome, and multiple 
joint pains due to an undiagnosed illness were previously denied 
in a rating decision that was dated in July 1997; the Veteran was 
notified of this decision and his appellate rights but he did not 
perfect a timely appeal from this decision.

3.  The evidence received since the July 1997 rating decision 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of service connection for headaches, chronic 
fatigue syndrome or multiple joint pains.

4.  The Veteran is competently diagnosed with PTSD and his 
claimed stressor involved fear of hostile military or terrorist 
activity and is consistent with the facts and circumstances of 
his service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant 
with respect to the issue of service connection for cancer of the 
salivary gland have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of an appeal by the appellant (or 
his or her authorized representative) with respect to the issue 
of service connection for Parkinson's disease have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2010).

3.  The RO's rating decision in July 1997 denying service 
connection for headaches, chronic fatigue syndrome, and multiple 
joint pains is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

4.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 3.156 (2010).

5.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for chronic fatigue 
syndrome.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
3.156 (2010).

6.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for multiple joint 
pains.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
3.156 (2010).

7.  Giving the benefit of the doubt to the Veteran, PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, if 
a claimant seeks to reopen a claim that was previously denied, VA 
must notify the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for the 
benefit sought.  The notification letter must describe what 
evidence would be sufficient to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the prior denial.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Court 
held that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran must 
be notified that a disability rating and effective date for the 
award of benefits will be assigned if service connection for a 
claimed disability is awarded.  Id at 486.   

In this case the Veteran was sent a letter in December 2005, 
prior to the issuance of the rating decision that is appealed 
herein, which explained VA's duty to assist the Veteran with 
obtaining evidence in support of his claims.  This letter also 
explained what the evidence needed to show in order to establish 
a claim for service connection for a claimed disability.  The 
December 2005 letter also explained the concept of "new and 
material evidence" and informed the Veteran that his claims for 
service connection for headaches, joint pains, and chronic 
fatigue were previously denied because the complaints were not 
shown in service and there was no evidence that they manifested 
to a compensable degree within the then-applicable time period 
(which has since been lengthened).  The Veteran was informed that 
he needed to submit evidence that was related to this fact in 
order to successfully reopen his claim.  The Veteran was sent 
another letter, in March 2006, also before the issuance of the 
rating decision that is appealed herein, which informed him of 
the general manner whereby VA assigns disability ratings and 
effective dates for service connected disabilities.  

In addition to its duties to provide various notices to 
claimants, VA also must make reasonable efforts to assist them 
with obtaining the evidence that is necessary to substantiate 
their claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, 
VA has of record evidence including service treatment records, VA 
treatment records, private treatment records, Social Security 
Administration (SSA) records, written statements that were 
submitted by the Veteran, and a transcript of his testimony at 
the August 2010 hearing.

VA examinations were provided with respect to the Veteran's claim 
for increased ratings for his hernia and his knee.  While the 
Veteran was not afforded a VA examination with respect to his 
applications to reopen his claims for service connection for 
headaches, joint pains, and chronic fatigue, this was not 
necessary because new and material evidence was not received with 
respect to these claims.  38 C.F.R. § 3.159(c) (4) (iii).  See 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  While the Veteran 
was not provided a VA examination with respect to his claim for 
service connection for PTSD, that error was harmless insofar as 
service connection for that disability is granted herein.

II.  Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran and his representative have withdrawn his 
appeal with respect to the issues of service connection for 
cancer of the salivary gland and Parkinson's disease and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to these issues.  
Accordingly, the Board does not have jurisdiction to review the 
appeal with respect to these issues and they are dismissed.

III. New and Material Evidence

In a July 1997 rating decision, the RO denied service connection 
for the Veteran's claimed headaches, chronic fatigue syndrome, 
and multiple joint pains, all claimed as due to an undiagnosed 
illness.  The evidence considered at that time included the 
Veteran's service treatment records, the written contentions of 
the Veteran, and a June 1994 VA examination report.  The RO 
denied service connection because the Veteran's headaches, 
chronic fatigue, and joint pains were not shown to have manifest 
to a compensable degree.  The Veteran did not timely perfect of 
an appeal of that decision, which then became final.  The Board 
must first ascertain in this case whether new and material 
evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence submitted since the prior denial of these claims 
includes VA examination reports that were prepared in connection 
with other claims by the Veteran, private treatment records, SSA 
records, and the Veteran's hearing testimony.  The VA examination 
reports which were prepared after the July 1997 rating decision, 
which, as noted, were prepared in connection with other claims, 
do not address the Veteran's headaches or chronic fatigue.  While 
the Veteran reported neck and back pain at a general medical 
examination in February 2005, the examination shows that he was 
diagnosed with lumbar radiculopathy due to an on the job injury 
in 1999 which caused disc herniation at the L5 to S1 
intervertebral disc space level that compressed the right side of 
the thecal sac.  It is noted that the Veteran is also separately 
service connected for a right knee disorder that resulted from an 
in-service injury.  

Private treatment records likewise to not address the severity of 
the Veteran's claimed headaches and chronic fatigue; while there 
are private treatment records referencing the Veteran's back 
pain, this is attributed to a disc herniation and not an 
undiagnosed illness.  Additionally, while there is one May 2006 
neurologist's report indicating that the Veteran complained of 
"fatigue," there is no additional description of this fatigue 
or other symptoms associated therewith in the report.  SSA 
records do not address the Veteran's claimed headaches, chronic 
fatigue syndrome, or multiple joint pains.  The Veteran was 
granted SSA disability due to degenerative disc disease (DDD) of 
the lumbar spine, multiple herniated lumbar discs, lumbar 
radiculopathy, gastroesophageal reflux disease (GERD), and 
depression.

At his hearing, the Veteran testified that he still has joint 
pain, which he alleged was now diagnosed as fibromyalgia although 
this is not apparent from the treatment records in the claims 
file; headaches; and fatigue.  He did not discuss the severity or 
frequency of his headaches, chronic fatigue, or joint pains other 
than to indicate that he often stays in bed due to nausea from 
his hiatal hernia and GERD and that he experiences joint pains in 
the morning that get worse throughout the day.  Most of his 
testimony regarding these disorders was an attempt to relate them 
to his hiatal hernia and GERD, or medications for these 
disabilities; as noted in the introduction, the Veteran's claims 
for secondary service connection are distinct from his claims for 
direct service connection for these disorders and those claims 
are referred to the RO herein for initial adjudication.

The above evidence, while new, is not material.

With respect to the Veteran's headaches, in order to manifest to 
a compensable degree, the Veteran must be shown to experience 
characteristic prostrating attacks averaging one in 2 months over 
the last several months.  38 C.F.R. § 4.124a, diagnostic code 
8100.  The Veteran did not submit any new evidence related to 
this criterion.  

With respect to the Veteran's claimed chronic fatigue syndrome, 
in order to manifest to a compensable degree, the Veteran must be 
shown to experience debilitating fatigue, cognitive impairments 
(such as inability to concentrate, forgetfulness, confusion) or a 
combination of other symptoms that result in periods of 
incapacitation of at least one week per year or which need to be 
controlled by continuous medication.  38 C.F.R. § 4.88b, 
diagnostic code 6354.  The Veteran did not submit any new 
evidence related to this criterion; while he testified that he 
often stayed in bed he attributed this to nausea rather than 
chronic fatigue.  The neurologist's report does not constitute 
new and material evidence because it only mentions that the 
Veteran reported fatigue and does not indicate that he takes 
continuous medication for chronic fatigue syndrome, that he has 
periods of incapacitation due to chronic fatigue syndrome, or 
that he is diagnosed with chronic fatigue syndrome.

With respect to the Veteran's joint pains, now claimed as 
fibromyalgia, in order to manifest to a compensable degree, the 
Veteran must be shown to experience widespread musculoskeletal 
pain and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paraesthesias, headache, irritable bowel 
symptoms, depression, anxiety, or Raynaud's-like symptoms, that 
require continuous medication for control or are at least 
episodic with exacerbations that are present more than one-third 
of the time.  38 C.F.R. § 4.71a, diagnostic code 5025.  While the 
Veteran testified that he has joint pains and headaches, the 
Veteran complained of these symptoms prior to the prior rating 
decision that denied service connection for headaches and 
multiple joint pains and the Veteran did not provide any 
additional information about his joint pains.  He also did not 
provide any evidence tending to show that he was diagnosed with 
fibromyalgia.  While joint pains may also be rated on limitation 
of motion of the affected joint, the only evidence of limitation 
of motion that was submitted since the July 1997 rating decision 
involved the Veteran's back, which limitation is due to an 
orthopedic disorder, and his right knee, which is due to 
residuals of an in service injury, and not fibromyalgia or an 
undiagnosed illness.  The Veteran is also separately service 
connected for limitation of motion of his right knee.  Thus, the 
Veteran did not provide any new evidence tending to show that his 
joint pains due to an undiagnosed illness reached a compensable 
level of severity.

Insofar as the Veteran did not fulfill his threshold burden of 
submitting new and material evidence to reopen his claim of 
service connection for headaches, chronic fatigue syndrome, or 
joint pains, the benefit of the doubt doctrine is inapplicable to 
these claims. See, e.g., Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

IV.  Service connection

The Veteran claims that he has PTSD that is due to his military 
service. 

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

Service connection for PTSD requires medical evidence diagnosing 
the disorder in accordance with 38 CFR § 4.125(a), medical 
evidence linking current symptoms to an in service stressor, and, 
in some circumstances, credible supporting evidence that the 
claimed in service stressor actually occurred.  38 C.F.R. § 
3.304(f). 

Prior to July 13, 2010, the evidence necessary to establish that 
an in service stressor actually occurred depended upon whether 
the Veteran "engaged in combat with the enemy." 38 C.F.R. § 
3.304(f); See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  
If the evidence showed that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed stressor 
was related to those experiences, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, his lay 
testimony alone was sufficient to establish the occurrence of the 
claimed in service stressor.  If, however, the Veteran did not 
engage in combat with the enemy and was not a POW, or the claimed 
stressor was unrelated to the Veteran's combat or POW 
experiences, some evidence corroborating the Veteran's lay 
statements is required in order to establish that an in service 
stressor actually occurred.  38 C.F.R. 3.304(f)(2) (2009).

The only other exception to the requirement for verification of 
an in-service stressor in effect at that time involved cases when 
the Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, the 
Veteran's lay testimony alone was sufficient to establish the 
occurrence of the claimed stressor, absent clear and convincing 
evidence to the contrary, provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service.  38 C.F.R. 3.304(f)(1) (2009).

However, on July 13, 2010 the exceptions to the stressor 
verification requirement were substantially expanded.  The 
current 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and A VA psychiatrist or psychologist or a psychiatrist 
or psychologist with whom VA has contracted, confirms 
that the claimed stressor is adequate to support the 
diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided 
the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the in service stressor.  For purposes of 
this paragraph, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

In this case, the Veteran submitted a written statement dated in 
August 2006 in which he claimed that at some time between 
approximately February 1991 and March 1991 he saw dead bodies of 
Iraqi soldiers, including teenagers.  He claimed that he could 
not forget seeing "what missiles do up close."  In a second 
written statement that was submitted in March 2009 the Veteran 
alleged that he saw planes drop bombs on a caravan approximately 
15 to 20 miles away, and that when he arrived at the site of the 
bomb attack he saw burning bodies.  The Veteran testified to 
substantially the same events at his August 2010 hearing.  The 
Veteran's service personnel records confirm that the Veteran was 
stationed in Saudi Arabia in support of the Persian Gulf War from 
January 1991 to April 1991.  

VA treatment records reflect that the Veteran was diagnosed with 
PTSD related to this incident by a VA psychiatrist.  

Thus, the Veteran has met the criteria for service connection 
under the current version of 38 C.F.R. § 3.304(f)(3).  The 
benefit of the doubt has been resolved in the Veteran's favor in 
awarding service connection for PTSD.

ORDER

The appeal of the denial of service connection for salivary gland 
cancer is dismissed.

The appeal of the denial of service connection for Parkinson's 
disease is dismissed.

New and material evidence not having been received, the claim for 
service connection for headaches due to undiagnosed illness is 
not considered reopened.

New and material evidence not having been received, the claim for 
service connection for chronic fatigue syndrome due to 
undiagnosed illness is not considered reopened.

New and material evidence not having been received, the claim for 
service connection for multiple joint pains due to undiagnosed 
illness is not considered reopened.

Service connection for PTSD is granted.


REMAND

With respect to the Veteran's claim for an increased rating for 
his left knee disability, the Veteran is rated on limitation of 
motion of his knee.  However, at his August 2010 hearing the 
Veteran testified that he has instability of the knee as well as 
limited motion of the knee and that the instability is more 
troubling than the limited motion.  At his VA examination in 
February 2008, the Veteran did not report instability of the 
knee.  Thus, the Veteran should be afforded a new VA examination 
in order to determine whether his knee symptoms, including 
episodes of instability, became worse since the February 2008 VA 
examination.

The Veteran also testified that his hiatal hernia with GERD has 
gotten worse since his last examination in February 2008.  Given 
the Veteran's contention and the age of the last VA examination, 
a new examination should be conducted to determine the current 
severity of the Veteran's hiatal hernia.   See VAOGCPREC 11-95 
(when a claimant asserts to the Board that there has been a 
further increase in the severity of his disability subsequent to 
the RO decision, the duty to assist may require that the Board 
remand the issue for additional evidentiary development, 
including a new examination). 

Additionally, given the other development needed in this case, 
more recent treatment records, if any, should be obtained.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask him to identify all treatment that he 
received for his right knee and his hiatal 
hernia.  Based on his response, all 
identified treatment records should be 
obtained, to the extent that they are not 
already in the claims file.  More recent VA 
treatment records should also be obtained.  
If records are identified but cannot be 
obtained then this fact, along with the 
efforts that were made to obtain the records, 
should be documented in the claims file.  The 
Veteran should also be notified of VA's 
inability to obtain the records.  

2.  The Veteran should be scheduled for a VA 
examination to determine the current severity 
of his right knee disability.  All necessary 
tests and studies should be performed, and 
all symptoms of the Veteran's right knee 
disability, and their functional effects, 
should be set forth in detail in the report 
of examination.  The examiner should 
specifically address whether the Veteran's 
right knee is clinically unstable.  

3.  The Veteran should be scheduled for a VA 
examination to determine the current severity 
of his hiatal hernia.  All necessary tests 
and studies should be performed, and all 
symptoms of the Veteran's hiatal hernia and 
associated GERD, and their functional 
effects, should be set forth in detail in the 
report of examination.

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
less than fully favorable to the Veteran, he 
and his representative should be furnished 
with a supplemental statement of the case and 
given an opportunity to respond thereto.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


